Notice of Pre-AIA  or AIA  Status
The present reissue application of U.S. Pat. No. 9,821,480 to Coresh (“Coresh ‘480”), filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Coresh ‘480 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Election/Restrictions
Where a restriction (or an election of species) requirement was made in an application and applicant permitted the elected invention to issue as a patent without filing a divisional application on the non-elected invention(s) or on non-claimed subject matter distinct from the elected invention, the non-elected invention(s) and non-claimed, distinct subject matter cannot be recovered by filing a reissue application. Once an applicant acquiesces to a restriction (or an election of species) requirement, any invention distinct from that elected and prosecuted to allowance—whether originally claimed or not—can only be pursued in a timely-filed divisional application. A reissue applicant’s failure to timely file a divisional application is not considered to be error causing a patent granted on the elected claims to be partially inoperative by reason of claiming less than the applicant had a right to claim. Accordingly, this is not correctable by In re Watkinson, 900 F.2d 230, 14 USPQ2d 1407 (Fed. Cir. 1990); In re Weiler, 790 F.2d 1576, 229 USPQ 673 (Fed. Cir. 1986). See MPEP § 1412.01.
In the 14/853,735 application that became the Coresh ‘480 patent, a restriction and election of species requirement was mailed on 12/23/16, summarized as follows:

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-7, drawn to a razor with a living hinge.
II.	Claims 8-16, drawn to a razor with a cover.
This application contains claims directed to the following patentably distinct species:
Species A: Figures 1A-2
Species B: Figures 3A and 3B 
Species C: Figure 4A-9B
Species D: Figures 10 and 11
Species E: Figure 12A-12C
The species are independent or distinct because each species incorporates structure not incorporated by the other species. In addition, these species are not obvious variants of each other based on the current record.

 Applicant elected the invention of Group 1 (claims 1-7, drawn to a razor with a living hinge), and Species D, Figs. 10-11.  The restriction requirement was not withdrawn during the prosecution of the ‘735 application and passed to issue as the Coresh ‘480 patent.  No timely filed divisional applications were pursued.  Therefore, reissue applicant is barred from recovering the subject matter of both the non-elected inventions and non-claimed subject matter distinct from the elected invention through reissue proceedings.  Claims 8-20 are directed to 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 8-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Oath - 35 U.S.C. 251
The reissue oath/declaration filed with this application is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based. See 37 CFR 1.175 and MPEP § 1414.
Additionally, the reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
 “Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error” (MPEP 1414(II)(C)).
The error statement does not include reference to specific claim(s) and the specific claim language from an original claim that caused the claims to be in error.
Claims 1-22 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claim 21: The claimed limitation “at least 3 mm” distance between a first cutting edge and second cutting edge is not disclosed with respect to the elected embodiment of Species D, Figs. 10 and 11, and col 7, line 31 to col. 8, line 47.  Additionally, it is noted that in none of the additional embodiments of the invention is a 3 mm distance between cutting edges disclosed.
With respect to claim 22:  A plurality of the claimed limitations, e.g. “the skin contact profile”, “a third region of non-contact with the skin,” and “a fourth region of non-contact with the skin” are not disclosed with respect to the elected embodiment of Species D, Figs. 10 and 11, and col 7, line 31 to col. 8, line 47.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 21 recites the limitations "the first cutting edge…the second cutting edge…the skin contact profile.”  There is insufficient antecedent basis for these limitations in the claim.
Claim 22 recites the limitations "the plurality of blades…the skin contact profile...the second cutting edge…the support structure…the third cutting edge.”  There is insufficient antecedent basis for these limitations in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21 and 22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Note:  Due to the multiple 112 issues with respect to claims 21 and 22, it is suspected that Patent Owner erroneously indicated these claims as being dependent upon claim 1, and instead should have made claims 21 and 22 as being dependent upon claim 14.  Patent Owner is advised that should this dependency correction be made, claims 21 and 22 will stand withdrawn along with claims 8-20 as being directed to a non-elected invention, as detailed in the Election/Restrictions section above. 


Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art fails to disclose or suggest a shaving razor having all the limitations as recited in claim 1, including, in combination, “a yoke molded as a single piece, the yoke including a bridge and a pair of cross pieces coupled to the bridge by a living hinge…a cartridge having a razor blade coupled to the yoke to span between the cross pieces…at least a second cartridge having at least one blade and coupled to the yoke to span between the cross pieces.” 
Claims 2-7 ultimately depend from claim 1 and are therefore allowable for the same reason as claim 1.

Amendments in Reissue Proceedings
Applicant is notified that any subsequent amendment to the specification, claims and/or drawing must comply with 37 CFR 1.173(b). In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required. See MPEP § 1414.01.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID O REIP/Primary Examiner, Art Unit 3993         
                                                                                                                                                                                               
Conferees:    /ple/ /E.D.L/                              SPRS, Art Unit 3993